AGREEMENT

               THIS AGREEMENT by and between FleetBoston Financial Corporation,
a Rhode Island corporation (the “Company”), and Terrence Murray (the
“Executive”), dated as of the 10th day of October, 2001.

WITNESSETH

          WHEREAS, in consideration of the Executive’s dedicated service to and
leadership of the Company and the commitments and covenants contained herein,
the Company and the Executive are entering into this Agreement.

               NOW, THEREFORE, it is hereby agreed as follows:

               1. Company Obligations.

               (a) Benefits. Commencing upon January 3, 2003 (or such earlier
retirement date as may be approved by the Human Resources and Board Governance
Committee (the “Committee”) of the Company’s Board of Directors, or the
Executive’s termination of employment due to his death or Disability (as defined
herein), and continuing for the remainder of the Executive’s life (or until such
earlier time, if ever, as the Executive notifies the Company in writing that any
such benefit or service no longer needs to be provided), the Company hereby
agrees to provide the Executive with the following benefits:

                    (i) Aircraft. Upon the Executive’s request from time to
time, the Company will make available for the personal use of the Executive
and/or his spouse (the “Spouse”), and their respective invitees, a corporate
aircraft (either owned by the Company or chartered by the Company at the
Company’s expense) for an aggregate of 150 hours of actual flying time per
calendar year, on a basis and terms no less favorable than those applicable to
the Executive as of the date hereof, provided that the Executive or his Spouse
must always be a passenger during any such flights.

                    (ii) Office and Administrative Support. An office suite of a
size and with furnishings and equipment appropriate for the chief executive
officer of the Company, located in such location and in such city in the United
States as the Executive may select from time to time, and in no event less
favorable than the office suite, furnishings and equipment provided to the
Executive as of the date hereof. The Executive shall also receive administrative
support on the same basis and terms as the Executive is provided with
administrative support as of the date hereof, which administrative support shall
include the employment by the Company of an administrative assistant/secretary
selected by the Executive of a skill level at least equal to that of the
Executive’s primary administrative assistant as of the date hereof, with the
total compensation level (including salary, benefits and periodic increases and
eligibility for bonus and stock option grants) of such assistant being at least
equal to that provided to the Executive’s primary administrative assistant as of
the date hereof and with periodic pay increases that are at least equal to those
provided to the primary administrative assistant of the then chief executive
officer of the Company.


--------------------------------------------------------------------------------


                    (iii) Automobile. A car and driver, as may be requested by
the Executive from time to time, on a basis and terms no less favorable than
such car and driver are provided to the Executive as of the date hereof.

                    (iv) Financial Planning. Financial planning, tax and estate
planning and tax preparation services (including accounting and legal services),
as may be requested by the Executive, on a basis and terms no less favorable
than such services are provided to the Executive as of the date hereof, provided
that, upon the Executive’s death, his Spouse should she survive him shall be
entitled to receive such services for her personal tax returns for the calendar
year immediately following the calendar year of the Executive’s death and with
respect to the Executive’s federal and state estate tax returns for each
calendar year following his death through and including the calendar year during
which the Executive’s federal and state estate tax returns are filed and
accepted by the respective taxing authorities.

                    (v) Home Security. Home security on a basis and terms no
less favorable than home security is provided to the Executive as of the date
hereof.

               (b) Charitable Contribution. Within the two-year period
commencing on January 3, 2003 (or such earlier retirement date as may be
approved by the Committee), or the Executive’s termination of employment with
the Company due to his death or Disability, the Company will cause the Company
Charitable Foundation to make charitable contributions totaling $3.5 million in
the aggregate in the Executive’s name to up to three (3) separate academic
institutions of the Executive’s (or in the event of the Executive’s death, his
Spouse’s) choice; each of which contributions are to be made within ninety (90)
days following the Executive’s (or his Spouse’s) written notification to the
Company of the selection.

               (c) Supplemental Retirement Benefits. Commencing as soon as
practicable following January 2, 2003 (or such earlier retirement date as may be
approved by the Committee), or the Executive’s termination of employment with
the Company due to his death or Disability, or at such later commencement date
or dates as the Executive may elect (with respect to all or a portion of the
Supplemental Retirement Benefits), the Company shall provide the Executive with
the supplemental retirement benefits and alternative payment options under the
Company’s Supplemental Executive Retirement Plan (1996 Restatement), as amended
(the “SERP”), consistent with the resolutions adopted by the Committee at its
meeting on August 21, 2001 and Amendment Six to the SERP, a copy of which is
attached hereto as Exhibit A (the “Supplemental Retirement Benefits”). The
methodology for calculating the Supplemental Retirement Benefits shall be
consistent with the methodology and data used in the calculations provided to
the Company’s Director of Executive Compensation by William M. Mercer in the
attachments to its letter dated September 24, 2001. The SERP, as amended
consistent with this Section 1(c), may not be amended with respect to the
Executive in any manner after the date hereof without his express written
consent, and any attempt to do so without the Executive’s consent will be null
and void with respect to any such amendment’s applicability to the Executive.
Notwithstanding the amendment and termination provisions of Section 12 of the
Trust Agreement for the Retirement Income Assurance Plan and the Supplemental
Executive Retirement Plan dated June 19, 1996 (“Trust Agreement”), the Company
shall not revoke or amend the Trust Agreement as it applies to the Executive
without the express written consent of the Executive. If a “change of control”
of the Company (as defined in any equity incentive plan of the Company or any
employment or



2


--------------------------------------------------------------------------------


severance agreement between the Company and a senior executive officer) is
reasonably expected to occur, then prior to the occurrence of any such change of
control, the Company and the Executive shall agree to the value of the remaining
benefit obligations under this Agreement, and the Company shall contribute such
amount to the Trust Agreement for the benefit of the Executive in accordance
with the terms of the Trust Agreement.

               (d) Taxes. In the event that, based on the reasonable advice of
the Company’s tax counsel and auditors, any of the benefits or services set
forth in Sections 1(a)(i) through (v) are treated as taxable income to the
Executive (or after the Executive’s death, his estate or Spouse) for tax
purposes, each year the Company shall pay the Executive (or after the
Executive’s death, his estate or Spouse) a tax gross-up payment (which covers
Federal, state and local income taxes), so that the Executive (or after the
Executive’s death, his estate or Spouse) is in the same after-tax position as if
such benefits had not been treated as taxable income to the Executive (or after
the Executive’s death, his estate or Spouse). The Executive (or after the
Executive’s death, his estate or Spouse) shall be entitled to rely upon such
advice of the Company’s tax counsel and auditors in filing his annual tax
returns. In the event that, as to any year with respect to which any of the
benefits or services set forth in Sections 1(a)(i) through (v) were not treated
by the Company as taxable income to the Executive (or after the Executive’s
death, his estate or Spouse) and as to which the Executive (or after the
Executive’s death, his estate or Spouse) was not paid the above tax gross-up
payment, the U. S. Internal Revenue Service or any other taxing authority
determines that any of such benefits or services should have been treated as
taxable income to the Executive (or after the Executive’s death, his estate or
Spouse) for tax purposes, then (i) as to the tax year(s) in question, the
Company shall pay the Executive (or after the Executive’s death, his estate or
Spouse) such a tax gross-up payment (which covers Federal, state and local
income taxes, plus all penalties and interest) and (ii) as to each succeeding
tax year, to the extent not theretofore paid, the Company shall pay the
Executive (or after the Executive’s death, his estate or Spouse) such a tax
gross-up payment (which covers Federal, state and local income taxes with
respect to the applicable benefits).

               (e) Disability. For purposes of this Agreement, “Disability”
means the absence of the Executive from the Executive’s duties with the Company
on a full-time basis for 180 consecutive business days as a result of incapacity
due to physical or mental illness or injury, which is determined to be total and
permanent by a physician selected by the Company or its insurers and acceptable
to the Executive or the Executive’s legal representative (such agreement as to
acceptability not to be withheld unreasonably).

               2. Non-Exclusivity of Rights. Nothing in this Agreement shall
prevent or limit the Executive’s continuing or future participation in any plan,
program, policy or practice provided by the Company or any of its affiliates for
which the Executive may qualify, nor shall anything in this Agreement limit or
otherwise affect such rights as the Executive may have under any contract or
agreement with the Company or any of its affiliates. Vested benefits and other
amounts that the Executive is otherwise entitled to receive under any plan,
policy, practice or program of, or any contract of agreement with, the Company
or any of its affiliates on or after the Executive’s date of termination shall
be payable in accordance with the terms of each such plan, policy, practice,
program, contract or agreement, as the case may be, except as explicitly
modified by this Agreement.



3


--------------------------------------------------------------------------------


               3. Full Settlement. The Company’s obligation to make the payments
provided for in, and otherwise to perform its obligations under, this Agreement
shall not be affected by any set-off, counterclaim, recoupment, defense or other
claim, right or action that the Company may have against the Executive or
others, including pursuant to Section 5.5 of the SERP (as amended by Amendment
Four). The rights and benefits provided herein shall in no event be reduced,
forfeited or discontinued (including pursuant to Section 5.5 of the SERP, as
amended by Amendment Four), regardless of whether the Executive obtains other
employment or otherwise. The Company agrees to pay, to the fullest extent
permitted by law, all legal fees and expenses that the Executive may reasonably
incur as a result of any contest (regardless of the outcome thereof) by the
Company, the Executive or others of the validity or enforceability of, or
liability under, any provision of this Agreement or any guarantee of performance
thereof, plus interest at the applicable Federal rate provided for in Section
7872(f)(2) of the Internal Revenue Code of 1986, as amended.

               4. Non-Competition/Non-Solicitation/Confidential
Information/Cooperation. (a) The Executive agrees that, during the two-year
period immediately following the Executive’s retirement from the Company and all
of its affiliates, the Executive will not, without the written consent of the
Company, provide substantial services (whether as an employee, officer, director
or consultant) to any business organization or other entity that is a Competitor
of the Company or its affiliates. For this purpose, a “Competitor” means a
national or regional bank or financial services provider with significant
national or regional market share, that provides services or products that
compete with services or products provided by the Company or its affiliates in
geographical areas where the Company or its affiliates provide such services or
products. Thus, by way of illustration and not by way of limitation, the
Executive’s performing substantial services for a small community bank after his
retirement from the Company and its affiliates would not violate this Section
4(a). In addition, it will not be a violation of this Section 4(a) for the
Executive to continue serving as a member of any board of directors that the
Executive is serving on immediately prior to his retirement.

               (b) The Executive agrees that, during the two-year period
immediately following the Executive’s retirement from the Company and all of its
affiliates, the Executive will not recruit, hire or attempt to recruit or hire,
directly or by assisting others, or otherwise entice or encourage to leave
employment any of the Company’s or its affiliates’ executive officers employed
by the Company or its affiliates (i) at the time of the Executive’s retirement
or (ii) at any time during the six (6) month period prior to the Executive’s
retirement.

               (c) The Executive will hold in a fiduciary capacity for the
benefit of the Company all secret or confidential information, knowledge or data
relating to the Company or any of its affiliates and their respective businesses
that the Executive obtains during the Executive’s employment by the Company or
any of its affiliates and that is not public knowledge (other than as a result
of the Executive’s violation of this Section 4) (“Confidential Information”).
The Executive shall not communicate, divulge or disseminate Confidential
Information at any time after the Executive’s employment with the Company,
except with the prior written consent of the Company or as otherwise required by
law or legal process.

               (d) The Executive agrees to cooperate with the Company and its
affiliates following his retirement by making himself available to testify on
behalf of the Company and its



4


--------------------------------------------------------------------------------


affiliates or be deposed, in any action, suit or proceeding, whether civil,
criminal, administrative or investigative, and to assist the Company and its
affiliates in any such action, suit or proceeding by providing information and
meeting with representatives of the Company or its affiliates or any such
entities counsel, as may be reasonably requested by the Company from time to
time. The Executive agrees to cooperate with the Company following his
retirement by making himself available on occasion, at the Executive’s
convenience in the Executive’s discretion, to attend Company sponsored corporate
and business functions, as may be reasonably requested by the Company. The
Company shall promptly reimburse the Executive for all reasonable out-of-pocket
expenses incurred by the Executive in connection with any such cooperation.

               (e) If any restriction set forth in this Section 4 is found by
any court of competent jurisdiction to be unenforceable because it extends for
too long a period of time or over too great a range of activities or in too
broad a geographic area, it shall be interpreted to extend only over the maximum
period of time, range of activities or geographic areas as to which it may be
enforceable. The restrictions contained in this Section 4 are necessary for the
protection of the Confidential Information of the Company and its affiliates and
are considered by the Executive to be reasonable for such purpose. The Executive
agrees that any breach or threatened breach of this Section 4 could cause the
Company and its affiliates irreparable harm for which there is no adequate
remedy at law and therefore, in the event of any such breach, in addition to
such other remedies which may be available, the Company and its affiliates shall
be entitled to specific performance and injunctive relief.

               (f) Any termination of the Executive’s employment or of this
Agreement shall have no effect on the continuing operation of this Section 4,
provided that, notwithstanding anything contained herein to the contrary, the
restrictions in Sections 4(a) and (b) shall immediately terminate and have no
further effect upon the occurrence of a “Change of Control” of the Company (as
defined in the employment or severance agreement between the Company and the
chief executive officer of the Company, as in effect from time to time).

               5. Successors. (a) This Agreement is personal to the Executive
and, without the prior written consent of the Company, shall not be assignable
by the Executive otherwise than by will or the laws of descent and distribution.
This Agreement shall inure to the benefit of and be enforceable by the
Executive’s estate and legal representatives.

               (b) This Agreement shall inure to the benefit of and be binding
upon the Company and its successors and assigns.

               (c) The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would have been required to perform it if no such
succession had taken place. As used in this Agreement, “the Company” shall mean
both the Company as defined above and any such successor that assumes and agrees
to perform this Agreement, by operation of law or otherwise. For purposes of
this Agreement, “affiliate” shall mean any entity controlled by, controlling or
under common control with the Company.



5


--------------------------------------------------------------------------------


               6. Miscellaneous. (a) This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Rhode Island, without
reference to its principles of conflict of laws. The captions of this Agreement
are not part of the provisions hereof and shall have no force or effect. This
Agreement may not be amended or modified except by a written agreement executed
by the parties hereto or their respective successors and legal representatives.

               (b) All notices and other communications under this Agreement
shall be in writing and shall be given by hand delivery to the other party or by
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

  If to the Executive:

At the last address on file
in the Company’s records

If to the Company:

FleetBoston Financial Corporation
100 Federal Street
Boston, MA 02110
Attention: General Counsel

or to such other address as either party furnishes to the other in writing in
accordance with this Section 6(b). Notices and communications shall be effective
when actually received by the addressee.

               (c) The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement. If any provision of this Agreement shall be held invalid or
unenforceable in part, the remaining portion of such provision, together with
all other provisions of this Agreement, shall remain valid and enforceable and
continue in full force and effect to the fullest extent consistent with law.

               (d) Notwithstanding any other provision of this Agreement, the
Company may withhold from amounts payable under this Agreement all federal,
state, local and foreign taxes that are required to be withheld by applicable
laws or regulations.

               (e) The Company represents and warrants to the Executive that the
execution and delivery of this Agreement and the terms thereof have been duly
and validly authorized and that all corporate actions required to be taken by
the Company for the execution, delivery and performance of this Agreement have
been duly and effectively taken. The Company acknowledges that the Executive has
relied upon such representations and warranties in entering into this Agreement.

               (f) This Agreement may be executed in several counterparts, each
of which shall be deemed an original, and said counterparts shall constitute but
one and the same instrument.



6


--------------------------------------------------------------------------------


          IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s
hand and, pursuant to the authorization of its Board, the Company has caused
this Agreement to be executed in its name on its behalf, all as of the day and
year first above written.

  FLEETBOSTON FINANCIAL CORPORATION    
    /s/ WILLIAM C. MUTTERPERL           By:   William C. Mutterperl   Title:
Executive Vice President, Secretary and
General Counsel  

          /s/ TERRENCE MURRAY             
               TERRENCE MURRAY











7


--------------------------------------------------------------------------------
